Citation Nr: 0725008	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-00 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than June 7, 2000, 
for an award of compensation, including that of service 
connection for Non-Hodgkins Lymphoma of the adrenal glands 
associated with herbicide exposure, for accrued benefits 
purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty for over 20 years until his 
retirement in October 1976.  He died in October 2000.  The 
appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record shows that the appellant initially 
appealed a March 2002 decision of the RO that, in part, 
granted a total (100 percent) rating for diabetes mellitus, 
effective on June 7, 2000, for accrued benefits purposes.  In 
a later rating decision, the RO granted service connection 
for Non-Hodgkin's Lymphoma of the adrenal glands associated 
with herbicide exposure, with the total (100 percent) rating 
assigned an effective date of June 7, 2000.  This also 
resulted in an award of special monthly compensation at the 
housebound rate from June 7, 2000, based on the two 100 
percent ratings that were assigned.  The instant appeal 
concerning the effective date of the second 100 percent 
rating was then developed and certified for appellate 
consideration.  The RO did not further develop the matter of 
the effective date related to the March 2002 rating decision, 
which is an intertwined issue.  This should be accomplished.  

It is also noted that in her substantive appeal that was 
dated in January 2004, the appellant requested a hearing 
before a decision review officer at the RO.  This hearing was 
scheduled to take place in May 2005, with the notification 
letter being sent to the appellant in April 2005.  The 
appellant did not report for the hearing.  In July 2005, the 
appellant's representative submitted a change of address for 
the appellant.  It is not clear when the appellant moved, or 
whether she received the notification of the hearing for 
which she was scheduled.  Under these circumstances, it is 
believed that, to insure due process, an attempt clarify 
whether appellant wants to schedule a hearing should be 
undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
appellant and clarify whether she would 
like a hearing on appeal at the RO.  If 
so, RO/AMC should schedule the appellant 
for a hearing at the RO.  

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal, including 
the matter relating to the effective date of 
the award of a total rating for diabetes 
mellitus appealed by the appellant.  This 
review should include the award of the 
certified issue as well, to include the award 
of special monthly compensation.  If the 
determinations remain unfavorable to the 
appellant, she should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The appellant should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


